PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            _____________

                No. 11-2396
               _____________

       JOSE CRISTOBAL CARDONA,

                    Appellant

                      v.

         WARDEN B. A. BLEDSOE
            _____________

On Appeal from the United States District Court
     for the Middle District of Pennsylvania
        District Court No. 3-10-cv-02650
District Judge: The Honorable James M. Munley

            Argued May 17, 2012

 Before: SMITH, and FISHER, Circuit Judges
            and STEARNS, District Judge

                 (Filed: June 19, 2012)

David M. McCleary [ARGUED]
Duquesne University School of Law
600 Forbes Avenue
Pittsburgh, PA 15282

Adrian N. Roe
Suite 1331
707 Grant Street
Gulf Tower
Pittsburgh, PA 15219
       Counsel for Appellant

Kate L. Mershimer [ARGUED]
Mark E. Morrison
Office of the United States Attorney
228 Walnut Street
P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
      Counsel for Appellee



The Honorable Richard G. Stearns, United States
District Judge for the United States District Court of
Massachusetts, sitting by designation.
                           2
                   ________________

                       OPINION
                   ________________

SMITH, Circuit Judge.

       Jose Cristobal Cardona, a federal inmate, petitions
for habeas relief under 28 U.S.C. § 2241, arguing that the
Bureau of Prisons (“BOP”) illegally referred him to the
Special Management Unit (“SMU”) of the penitentiary in
which he is currently placed, as punishment for filing
numerous lawsuits against the BOP. The sole issue
raised in this appeal is whether Cardona may maintain
this suit as a habeas action under § 2241, or whether he
must instead file a civil rights action under Bivens v. Six
Unknown Named Agents, 403 U.S. 388 (1971), to seek
redress. The District Court dismissed Cardona‟s petition
for lack of jurisdiction, holding that Cardona‟s claims
were not properly brought under § 2241. We agree, and
will affirm.
                            I.
      On March 28, 2002, Cardona was convicted by a
jury in the District of Minnesota of one count of
conspiracy to possess with intent to distribute over 100
kilograms of marijuana, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B) & 846; one count of conspiring to
possess with intent to distribute less than 100 grams of
                            3
heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)
& 846; one count of possession with intent to distribute
over 100 kilograms of marijuana, in violation of 21
U.S.C. §§ 841(a)(1) & (b)(1)(B); and one count of
possession with intent to distribute over 100 grams of
heroin, in violation of 21 U.S.C. §§ 841(a)(1) &
(b)(1)(C). Cardona was sentenced, inter alia, to 480-
months imprisonment.
       Since being sentenced, Cardona has been
transferred between several federal correctional facilities.
At some time prior to February 27, 2009, Cardona was
transferred to the United States Penitentiary in
Lewisburg, Pennsylvania, where he remains. On that
date, BOP served Cardona with a notice that he was
being referred to the SMU. The SMU provides a four-
step program that limits an inmate‟s contact with other
prisoners and limits access to the inmate‟s own personal
property. An inmate referred to the SMU is gradually
allowed to reintegrate, so long as he or she demonstrates
“the potential for positive „community‟ interaction.”
App‟x JA031. Section 5217.01 of BOP‟s Program
Statement (the “Program Statement”), see App‟x JA023-
34, provides that referral to the SMU is “non-punitive”
and is appropriate, inter alia, when an inmate has a
history of serious disciplinary infractions.

      Between Cardona‟s sentencing and his referral to
the SMU, Cardona filed more than seven lawsuits
challenging various aspects of his conviction and the
                             4
conditions of his confinement.          Cardona considers
himself “a natural born Mexican American freedom
fighter [who] files lawsuits against [BOP] officials and
fights for the freedom of unlawful convictions and
injustices by the U.S. government‟s corrupt officials
against the Mexican people.” App‟x JA017. Cardona
believes that his referral to the SMU was an attempt to
punish him for his history of litigation.1
       On December 28, 2010, Cardona filed a pro se
habeas petition under 28 U.S.C. § 2241, contesting his
referral to the SMU. Cardona argued that his referral to
the SMU was punitive, and was thus “illegal” under the
Program Statement.2 On January 24, 2011, the District
Court dismissed Cardona‟s petition for lack of
jurisdiction. The Court held that Cardona‟s placement in
the SMU did not “affect the fact or duration” of his
incarceration, and that his claim therefore did not lie in

1
  Cardona concedes that BOP‟s notice stated that his
referral was the result of various narcotics-related
infractions. App‟x JA017. Cardona argues that he has
been “free from incident reports” since June 3, 2008,
implying that BOP‟s justification was pretextual.
2
  Cardona also raised claims under the Administrative
Procedures Act. Those claims have not been raised on
appeal, and we do not address them here.

                            5
habeas. App‟x JA011. The Court dismissed Cardona‟s
petition without prejudice to file a civil rights action
raising the same allegations under Bivens. On January
28, 2011, Cardona timely filed a pro se motion for
reconsideration under Federal Rule of Civil Procedure
59(e). On May 16, 2011, the District Court denied
Cardona‟s motion.
      On May 20, 2011, Cardona timely filed a pro se
notice of appeal. On July 14, 2011, we appointed pro
bono counsel.3 We directed counsel to address “along
with any other issues, whether Appellant‟s claims may be
brought pursuant to 28 U.S.C. § 2241.” App‟x JA013.

                           II.
       Cardona raises a single, discrete issue on appeal:
whether the District Court erred by dismissing his
petition for lack of subject-matter jurisdiction. We have
jurisdiction over this appeal pursuant to 28 U.S.C.
§§ 1291 & 2253(a). We review de novo the District
Court‟s dismissal of a habeas petition on jurisdictional
grounds. Okereke v. United States, 307 F.3d 117, 119
(3d Cir. 2002).

3
  We express our appreciation to pro bono counsel,
Adrian N. Roe, law student David M. McCleary, and the
Duquesne University School of Law Bill of Rights
Clinic, for their able representation of Cardona in this
matter.
                           6
       “Federal courts are courts of limited jurisdiction.
They possess only that power authorized by Constitution
and statute[.]” Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 377 (1994). Two federal statutes, 28
U.S.C. §§ 2241 & 2255, confer federal jurisdiction over
habeas petitions filed by federal inmates. The exact
interplay between § 2241 and § 2255 is complicated, and
explication of that relationship is unnecessary for
resolution of this appeal. See generally In re Dorsainvil,
119 F.3d 245, 249 (3d Cir. 1997). What is relevant for
our purposes is that unlike § 2255, which only confers
jurisdiction over “challenges [to] the validity of the
petitioner‟s sentence[,]” we have held that § 2241
“confers habeas jurisdiction to hear the petition of a
federal prisoner who is challenging not the validity but
the execution of his sentence.”4 Woodall v. Fed. Bureau

4
  Cardona argues that the District Court erred by holding
that “[f]ederal habeas relief is unavailable unless the
petition attacks „the validity of the continued conviction
or the fact or length of the sentence.‟” App‟x JA011.
We agree, insofar as the District Court failed to recognize
that § 2241 extends jurisdiction to claims concerning the
execution of a federal inmate‟s sentence. See Woodall v.
Fed. Bureau of Prisons, 432 F.3d 235, 241-42 (3d Cir.
2005). Nonetheless, “[w]e may affirm a district court for
any reason supported by the record.” Brightwell v.
Lehman, 637 F.3d 187, 191 (3d Cir. 2011).

                            7
of Prisons, 432 F.3d 235, 241 (3d Cir. 2005) (quoting
Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001)).5

       Admittedly, “the precise meaning of „execution of
the sentence‟ is hazy.” Woodall, 432 F.3d at 242. We
considered this issue in detail in Woodall. There, the
sentencing court specifically included in its sentencing
judgment a recommendation that the petitioner “spend
the last six months of his sentence in a halfway house[,]”
in accordance with 18 U.S.C. § 3624(c). Woodall, 432
F.3d at 238. Despite this recommendation, BOP refused
to place Woodall in a Community Corrections Center




5
  Other Courts of Appeals have also held that § 2241
permits challenges to the execution of an inmate‟s
sentence. See, e.g., Gonzales-Fuentes v. Molina, 607
F.3d 864, 875 n.9 (1st Cir. 2010); Nichols v. Symmes,
553 F.3d 647, 649 (8th Cir. 2009); Antonelli v. Warden,
U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008);
Adams v. United States, 372 F.3d 132, 135 (2d Cir.
2004); United States v. Peterman, 249 F.3d 458, 461 (6th
Cir. 2001); Hernandez v. Campbell, 204 F.3d 861, 864
(9th Cir. 2000); Valona v. United States, 138 F.3d 693,
694 (7th Cir. 1998); In re Vial, 115 F.3d 1192, 1194 n.5
(4th Cir. 1997).

                            8
(“CCC”)6 for more than ten weeks, citing its own internal
regulations. Woodall filed a habeas petition under
§ 2241, challenging BOP‟s decision to limit his
placement in a CCC to ten weeks.

      We held that Woodall‟s claim concerned the
execution of his sentence, and was properly brought
under § 2241. We defined execution as meaning “to „put
into effect‟ or „carry out.‟” Woodall, 432 F.3d at 243
(quoting Webster’s Third New Int’l Dictionary 794
(1993)). Woodall was challenging the inconsistency
between the sentencing court‟s recommendation and
BOP‟s refusal to abide by that recommendation. As we
noted, “[c]arrying out a sentence through detention in a
CCC is very different from carrying out a sentence in an
ordinary penal institution.” Id. Because Woodall‟s
habeas petition claimed that BOP was not “carrying out”
his sentence as directed, we held that his petition was
reviewable under § 2241.
       Similarly, in McGee v. Martinez, 627 F.3d 933,
936-37 (3d Cir. 2010), the petitioner was sentenced to
120-months imprisonment and assessed a $10,000 fine.
The sentencing judgment provided that while the
petitioner was in prison, “[p]ayment [of the fine] is to be
made from prison earnings at a rate of $20.00 per
6
  We noted that a CCC was for all intents and purposes
indistinguishable from a halfway house. See Woodall,
432 F.3d at 240 n.4.
                            9
month[.]” Id. at 934. Despite this specified rate of
repayment in McGee‟s sentencing judgment, BOP placed
McGee on an Inmate Financial Responsibility Plan
(“IFRP”) that required McGee to make payments at a rate
of $25 per month. McGee filed a habeas petition under
§ 2241, challenging BOP‟s decision to increase the rate
of repayment in his IFRP beyond the rate provided for by
the sentencing court.
       Again, we held that McGee‟s claim concerned the
execution of his sentence, and was properly brought
under § 2241. In so holding, we emphasized the fact that
McGee‟s petition was “at bottom, a challenge to the
IFRP and its requirement that McGee pay [$25 per
month] when his sentence . . . requires only $20 per
month[.]” Id. at 937. Indeed, we characterized McGee‟s
petition as “argu[ing] that the payment terms imposed by
[BOP] (in the IFRP) are illegal in that they conflict with
the terms imposed by the sentencing court (in the
judgment).” Id.
       The petitions in Woodall and McGee both
challenged BOP conduct that conflicted with express
statements in the applicable sentencing judgment. That
is, both petitions claimed that the BOP was not properly
“„put[ting] into effect‟ or „carry[ing] out‟” the directives
of the sentencing judgment. Woodall, 432 F.3d at 243;
see also Muhammad v. Close, 540 U.S. 749, 754-55
(2004) (holding that an inmate‟s civil rights claim could
not “be construed as seeking a judgment at odds with his
                            10
conviction or with the State‟s calculation of time to be
served in accordance with the underlying sentence[,]”
and thus “raised no claim on which habeas relief could
have been granted on any recognized theory”). For that
reason, we held that Woodall and McGee‟s petitions
concerned the execution of their sentences, and that
§ 2241 authorized a federal district court to exercise
jurisdiction over both petitions.
       In order to challenge the execution of his sentence
under § 2241, Cardona would need to allege that BOP‟s
conduct was somehow inconsistent with a command or
recommendation in the sentencing judgment.7 Cardona
has failed to do so here. He has not alleged that BOP‟s
conduct was inconsistent with any express command or
recommendation in his sentencing judgment. Indeed, at
oral argument, Cardona conceded that there was nothing
in the judgment forbidding, or even concerning, his
placement in the SMU. Cardona‟s petition simply does
not concern how BOP is “carrying out” or “putting into
effect” his sentence, as directed in his sentencing
judgment. Consequently, Cardona has not challenged the

7
   We do not suggest that contesting any express
recommendation from the sentencing court will
necessarily give rise to habeas jurisdiction under § 2241.
There may be circumstances where an alleged
discrepancy between a court‟s recommendation and the
BOP‟s conduct do not give rise to a habeas claim.
                           11
execution of his sentence, such that the District Court
would have jurisdiction over his petition under § 2241.

       Cardona alternatively argues that his claim is a
challenge to the length of his confinement, and therefore
may be brought in a habeas petition. He argues that as a
consequence of his referral to the SMU, he becomes
eligible to lose “good time credits” that might have
resulted in a lower sentence. We considered this
argument in detail in Leamer, where a New Jersey inmate
challenged his placement in a Restricted Activities
Program, which consequently made him ineligible for
parole. Leamer v. Fauver, 288 F.3d 532, 536 (3d Cir.
2002). There, we held that such a claim was not properly
brought in habeas because “a favorable decision of
Leamer‟s challenge would [not] necessarily imply that he
would serve a shorter sentence[.]” Id. at 543. That is,
even if Leamer was removed from the Restricted
Activities Program and became eligible for parole, he
might not necessarily receive a shorter sentence. The
facts here are virtually indistinguishable from Leamer.
Even if Cardona‟s placement in the SMU makes him
eligible to lose good time credits, he might not end up
losing any.8

8
  Indeed, the Supreme Court‟s recent opinion in Pepper
v. United States, --- U.S. ---, 131 S. Ct. 1229 (2011) calls
into question whether an inmate can even bring a habeas
claim for an actual loss of good time credits, holding that
                            12
        Cardona‟s claims do not concern the execution of
his sentence, because the BOP‟s conduct is not
inconsistent with his sentencing judgment. Cardona‟s
claims also would not necessarily result in a change to
the duration of his sentence. Thus, “granting [Cardona‟s]
petition would [not] „necessarily imply‟ a change to
the . . . duration, or execution of the petitioner‟s
sentence.” McGee, 627 F.3d at 936. As such, Cardona‟s
claims were not properly brought in a habeas petition
under § 2241, and the District Court correctly dismissed
his petition for lack of subject matter jurisdiction.9



“[a]n award of good time credit by the [BOP] does not
affect the length of a court-imposed sentence; rather, it is
an administrative reward „to provide an incentive for
prisoners to compl[y] with institutional disciplinary
regulations.‟” Id. at 1248 n.14 (internal quotation marks
omitted) (quoting Barber v. Thomas, 560 U.S. ---, 130 S.
Ct. 2499, 2505 (2010)).
9
  We have held that a challenge to the conditions of an
inmate‟s confinement may be brought in a civil rights
action. See McGee, 627 F.3d at 936 (discussing Leamer).
The Government suggests that because Cardona‟s
petition concerns the conditions of his confinement, and
thus would properly be brought in a civil rights action,
that he cannot raise these same claims in a habeas
petition. Because we determine that Cardona‟s claim
                            13
                          III.

       We conclude that Cardona‟s claims were not
properly brought in a habeas petition under § 2241, and
as such, that the District Court lacked jurisdiction over
his petition. We will affirm the judgment of the District
Court.




does not concern the execution of his sentence, it is
irrelevant whether or not his claims concern the
conditions of his sentence; we express no opinion on
whether Cardona could bring his claims in a civil rights
action under Bivens.
                           14